984 So.2d 621 (2008)
B.K., father of K.K., a minor child, Petitioner,
v.
STATE of Florida, DEPARTMENT OF CHILDREN & FAMILIES, Respondent.
No. 1D08-1915.
District Court of Appeal of Florida, First District.
June 16, 2008.
B.K., pro se, Petitioner.
Roger Williams, General Counsel, and David F. Elder, Assistant General Counsel, Department of Children and Families, Jacksonville, for Respondent.
PER CURIAM.
The petition seeking belated appeal is denied. See In Interest of E.H., 609 So.2d 1289 (Fla.1992) (holding that the proper procedure for belated appeal in termination of parental rights proceedings was by petition for writ of habeas corpus in trial court); see also R.Z. v. Dep't of Children and Families, 969 So.2d 1225 (Fla. 1st DCA 2007) (holding same in dependency cases). All pending motions are denied as moot.
BARFIELD, VAN NORTWICK, and PADOVANO, JJ., concur.